Citation Nr: 0602066	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to VA benefits based on the character of 
discharge from active duty from December 17, 1970 to November 
24, 1971.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant's military service is noted to have been from 
December 17, 1970 to November 24, 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and August 2002 decisions issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
nonservice-connected pension benefits.  In those decisions, 
the RO noted that, in accordance with an administrative 
decision issued in March 1979, VA found that the appellant 
was barred from receiving VA benefits (nonservice-connected 
pension benefits), because he was discharged under other than 
honorable conditions as a result of absence without official 
leave (AWOL) for a continuous period of at least 180 days.  
The veteran was given notice of the March 1979 decision and 
his appellate rights the same month.  In August 1979, the 
appellant's notice of disagreement (NOD) with that decision, 
which had been forwarded by the Board, was received by the 
RO.  A statement of the case (SOC) on the character of 
discharge appeal was not issued until September 2003, as a 
result the claim for benefits remained in appellate status.  
The appellant perfected a timely appeal in September 2003.  
The Board also construes a July 2002 statement from the 
appellant as a NOD of disagreement with the July 2002 denial 
of nonservice-connected pension benefits and, under the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999), must 
be remanded for issuance of an SOC.  Thus, the issues on 
appeal have been described as above.

In July 2003, the veteran testified at an RO hearing; a copy 
of the transcript is associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The appellant asserts, in essence, that he should be granted 
VA benefits (a nonservice-connected pension), which were 
denied because of his character of discharge in March 1979 
and July and August 2002 administrative decisions.  

In November 1971, the appellant was discharged from service 
under other than honorable conditions.  His DD Form 214 
indicated that he had been AWOL for a continuous period of 
200 days, from April 9, 1971 through October 18, 1971.  The 
veteran requested discharge in lieu of a courts martial.  In 
August 1977, the appellant was awarded an upgraded discharge 
(that is, under honorable conditions), under the Department 
of Defense Discharge Review Program (Special), effective July 
7, 1977.  In August 1977, the appellant filed a claim for 
nonservice-connected pension benefits.  In March 1979, his 
claim was denied on the basis that his discharge from 
military service was found to have been issued under 
conditions, which constituted a bar to the payment of VA 
benefits.  In August 1979, the appellant's NOD with that 
decision was received by the RO.  

In May 2002, the appellant again asked for nonservice-
connected pension benefits, maintaining that his discharge 
had been upgraded and he was entitled to benefits.  In July 
and August 2002 administrative decisions, the RO denied 
entitlement to nonservice-connected pension benefits, noting 
he was barred from receiving VA benefits because of the 
character of his discharge from service.  An SOC on the 
character of discharge appeal was not issued until September 
2003, as a result the claim for benefits remained in 
appellate status.  The appellant perfected a timely appeal to 
this issue, in September 2003.

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)). A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The first issue involved in the veteran's appeal is whether 
or not the character of his discharge from active service 
bars him from receiving VA benefits.  In pertinent part, 38 
U.S.C.A. § 5303(a) (West 2002) provides that the discharge of 
any person from the Armed Forces on the basis of an absence 
without authority from active duty for a continuous period of 
at least 180 days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the VA Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under laws administered by the Secretary based upon the 
period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 1553 
(West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2005).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2005).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2005); see also 38 C.F.R. § 
3.354 (2005) (defining insanity for purposes of determining 
cause of discharge from service).

Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(c): (1)  The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (2005).

As noted under 38 C.F.R. § 3.12(h), the appellant's upgraded 
discharge (made under the Department of Defense Special 
Discharge Review Program) does not, in and of itself, remove 
a bar to benefits imposed by 38 C.F.R. § 3.12(c).  See also 
38 U.S.C.A. § 5303(a) (West 2002).  Therefore, since there is 
neither evidence to establish that the appellant was insane 
at the time of the events in question, nor does the appellant 
so allege, the Board must determine whether there were 
compelling circumstances to warrant his prolonged 
unauthorized absence.  

In testimony and his own lay statements and those from his 
mother and wife, the appellant alleges that there were 
compelling circumstances to warrant his prolonged 
unauthorized absence, that is, medical, marital, and 
financial circumstances, which contributed to his being 
unable to return to Ft. Jackson.  He testified that he was 
seen on sick call for his back about 20 times; that because 
the Army was not treating him, he sought and obtained medical 
treatment in Tampa from doctors he knew and had treated him 
when he was a child; that he did not classify himself as AWOL 
because his company commander knew where he was; that he 
talked to his company commandeer two or three times weekly, 
either from the hospital, or from home, and gave him an 
update on his medical treatment; that he thought he got an 
honorable discharge and was told that, if he wanted a medical 
discharge, he could apply for it once he got out; and that he 
did apply for one, but when they had the hearing in Miami, he 
could not afford to come on his own expense.  The appellant 
indicated that when he returned to Ft. Jackson that he took 
his whole medical file with him and gave it to the Army, so 
he assumed that it would be in his file; and that his 
attempts to obtain his private treatment records for that 
period have been unsuccessful, since one doctor is dead, and 
he does not know the location of the other one.  The hearing 
officer indicated that VA would make another request to 
obtain service personnel and medical records.  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the character of 
discharge issue on appeal.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  

The RO has provided the appellant with the regulations 
implementing the VCAA but has not provided him with the 
regulations pertaining to whether or not the character of his 
discharge from active service bars him from receiving VA 
benefits, has not provided him with specific information 
concerning what might be considered compelling circumstances 
to warrant a prolonged unauthorized absence and what 
additional information he needs to submit to establish 
entitlement to VA benefits and what information VA will 
attempt to obtain as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the duty to assist includes obtaining 
service personnel and medical records, Social Security 
Administration (SSA) records.  On remand, VA should make 
another request to obtain service personnel and medical 
records that might be relevant to his appeal.  In particular, 
a copy of his service personnel records, sick call records, 
etc.  The appellant indicated that he his receiving 
disability benefits from the SSA.  Since neither the decision 
nor medical records upon which the SSA decision was made are 
associated with the claims file, VA should also attempt to 
obtain the SSA decision and accompanying medical evidence.  
The Board reminds the veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  He is advised 
that he has an obligation to assist VA in the development of 
his claim, and that failure to do so may result in an adverse 
decision.

As noted above, the Board construes a July 2002 statement 
filed by the appellant as a timely NOD to a July 2002 
administrative decision, which denied entitlement to 
nonservice-connected pension benefits, and as such requires 
the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  
Therefore, this case must be remanded for a separate SOC on 
the issue of entitlement to nonservice-connected pension 
benefits.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  
Finally, the Board observes that the appellant's character of 
discharge and nonservice-connected pension benefit claims are 
so closely tied, that a final decision on the latter issue 
cannot be rendered until a decision on the former issue has 
been rendered, and thus they are "inextricably intertwined."  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, VA must inform the 
claimant (1) about the information and 
evidence needed to establish entitlement 
to a change in the character of his 
discharge so as to entitle him to VA 
benefits; (2) of the information and 
evidence that VA will seek to provide and 
that the claimant is expected to provide; 
and (3) ask him to provide any evidence 
in his possession that pertains to his 
claim for VA benefits.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
appeal.

2.  The VA must make specific attempts to 
obtain any additional service personnel 
and medical records from the appellant's 
active service.  In particular, VA is 
requested to search for any and all 
records for administrative and legal 
proceedings, including final reports and 
findings pertaining to the appellant's 
administrative separation that resulted 
in an other than honorable discharge in 
November 1971 and whether he was given 
additional compensation for his first 
wife and their three children prior to 
his divorce; Ft. Jackson training records 
or unit records, indicating his absence 
from training or treatment for alleged 
back pain and heart/kidney problems; and 
reports about or medical records from his 
private physicians during his AWOL 
period.

The VA should also request from the 
National Personnel Records Center (NPRC), 
and any other appropriate agency, any and 
all copies of orders, including temporary 
active duty orders, requests for leave 
and leave records, pay records, and 
administrative records to include any and 
all evaluation and fitness reports, 
records of promotion or demotion, records 
of time lost, punishment, or 
administrative actions, and records of 
citations and/or awards presented to the 
veteran.  VA is reminded to request that 
NPRC, the service department, and other 
resources search under any and all 
identification numbers associated with 
the appellant's name.

3.  If the service personnel records are 
unavailable, VA should use alternative 
sources to obtain such records, using the 
information of record and any additional 
information the appellant might provide.  
The VA should consider special follow-up 
by its military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of service medical 
or service personnel records.  See VBA's 
AJUDICATION PROCEDURE MANUAL, M21-1, Part 
III, chapter 4, paras. 4.28 and 4.29.  If 
necessary, VA should request that the 
appellant augment the information he has 
already provided.  VA is reminded to 
request that NPRC, the service 
department, and other resources search 
under any and all identification numbers 
associated with the appellant's name.

4.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

5.  After completion of 1 through 4 
above, VA should complete any and all 
follow-up actions necessary, including 
the request of retired records from 
appropriate agencies.

6.  Following completion of 1 through 5 
above, VA should readjudicate whether the 
character of the appellant's discharge 
for the period of military service from 
December 17, 1970 to November 24, 1971, 
constitutes a bar to VA benefits based on 
that period of service.  If the 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

7.  After 1 through 6 above are 
completed, VA should issue a statement of 
the case on the issue of entitlement to 
nonservice-connected pension benefits.  
The appellant should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO should allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and further development the claims.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


